DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 03/22/2021 have been entered. Applicant canceled claims 3-4, 6-8, 10 and 15-20, and added new claims 21-27. Therefore, claims 1-2, 5, 9, 11-14 and 20-27 are pending in the application.
Response to Arguments
Applicant’s arguments filed 03/22/2021 with respect to the rejection of claim 1 under 35 USC 103 (see pg. 8 of 10 of the Remarks/Arguments) have been fully considered but are not persuasive. Nevertheless, the newly added claim language of “an ash level that is less than about 12%” (last two lines of clm. 1) is sufficient to overcome said rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of previously-cited Levy et al. (US 2013/0175377 A1).
Applicant’s remarks with respect to claim 11 (see pg. 7 of 10 under “Allowable Subject Matter”) have been considered but are not persuasive. Applicant stated that “Claims 11-14 
In response, although the amendments were sufficient to overcome the issues under 35 USC 112(b), the amendments broadened the scope of claim 11 such that the prior art reads on the claim. Accordingly, the previously indicated allowable subject matter has been withdrawn, and prior art rejections of claims 11-14 have been set forth below in view of newly-cited Hall et al. (US 2015/0021422 A1).
Further, regarding the new independent claim 21, the claim is deemed to be unpatentable over newly-cited Steffens (DE 3,343,788 A1), in view of the Levy reference. See the current rejection set forth below.
Consequently, all pending claims stand rejected as set forth below.
Claim Objections
Claim 27 is objected to because of the following informalities: the term “ashesive” (ln. 8) should read ‘adhesive’. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
	Regarding claim 27: the recitation “adhesive-rich” renders the claim indefinite because the metes and bounds of “rich” have not been set forth and, thus, are unclear. Applicant’s definition of adhesive-rich may very well differ from another skilled artisan’s definition of the terms.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 9 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 2013/0175377 A1), hereinafter ‘Levy’.
Regarding claim 1: Levy discloses A process for recovering a product from a carpet (¶ [0001]), the process comprising:
(a) delivering the carpet (10, fig. 3) to a chamber (the chamber containing drum 28) within a substantially hollow body of a separator (see fig. 3);
(b) applying mechanical force (via the pins 31 of drum 28, fig. 4) within the chamber to the carpet to break a bond between an adhesive (adhesive 43, fig. 3) and a face fiber material 
(c) separating the face fiber material (12) from the adhesive (43) using a screen (41, 42) by delivering the face fiber material through a first outlet (30) in the body and the adhesive through a second outlet (corresponding to conveyor belt 44) in the body, wherein the screen covers one of the first outlet or the second outlet (see fig. 3, the screen covers the outlet having conveyor belt 44); and
(d) recovering, from the carpet, a low ash fiber product comprising an ash level that is less than about 12% (see ¶ [0056], “3% ash”).
Regarding claim 2, which depends on claim 1: Levy discloses that mechanical force is applied by a rotary impact separator (see the rotary impact separator of fig. 3 of Levy).
Regarding claim 5, which depends on claim 1: Levy discloses the face fiber material comprises one or more of: a polyamide, a polyester, or a polyolefin (see ¶ [0005], “face fiber… may be…a polyolefin, a polyester, etc.”).
Regarding claim 9, which depends on claim 1: Levy discloses recovering the adhesive from the carpet (¶ [0041], “the backing and remnants of the face fibers still secured thereto by the adhesive, are recycled as a composite material”; thus the adhesive is recovered for recycling).
Regarding claim 27, which depends on claim 1: Levy discloses, after step (d),
S, fig. 2; 12, fig. 3) to a second chamber within a substantially hollow second body (151) of a second separator (fiber mill 150 of apparatus 8, fig. 9), the face fiber material comprising a residual adhesive (see ¶ [0071], “fibermill 150 serves to crush any adhesive remaining on the separated U’s”);
(f) applying mechanical force within the second chamber (via hammer bars 153) to the face fiber material to break a bond between the face fiber material and a portion of the residual adhesive on the face fiber (see ¶ [0072], “the fibers are impacted by the hammer bars 153, and the adhesive attached thereto is crushed and removed from the fibers”);
(g) separating the residual adhesive from the face fiber using a second screen (grill portion 155, fig. 9) by delivering the face fiber through a first outlet (157) in the second body and the residual adhesive through a second outlet in the second body (see ¶ [0072], “The grill 155 may comprise…openings…set so as to permit the passing of the crushed adhesive”), wherein the second screen covers the second outlet (see fig. 9); and
(h) recovering, from the face fiber material, an adhesive-rich material (“adhesive”, fig. 2; 43, fig. 3; also see ¶ [0051], “pieces of adhesive 43 that fall…into a bin”) and a face fiber with reduced ash levels (see ¶ [0056], “reclaimed fiber…3% ash”; also see ¶ [0074], the face fiber is delivered for further processing).
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2015/0021422 A1), hereinafter ‘Hall’.
Regarding claim 11: Hall discloses A process for recovering a product from a carpet, the process comprising:

b) mechanically separating at least 50% of the face fiber material from a polypropylene fiber (¶ [0032], “mechanical disruption…can provide separation of…almost 100 percent” and “carpet fibers and the mats (backer) are separated from each other and the adhesive”; and ¶ [0035], “backer (e.g., polypropylene)”);
c) applying mechanical force to the face fiber material to separate the face fiber material from the adhesive (¶ [0032], “mechanical disruption…can provide separation of…almost 100 percent” and “carpet fibers and the mats (backer) are separated from each other and the adhesive”);
d) applying mechanical force to a backing material of the carpet to separate the backing material from residual adhesive granules (¶ [0032], “mechanical disruption…can provide separation of…almost 100 percent” and “carpet fibers and the mats (backer) are separated from each other and the adhesive”); and
e) recovering, from the carpet, the face fiber material and the polypropylene fiber [see ¶ [0035], “Once the process is complete, the carpet fiber (e.g., nylon), mesh backer (e.g., 
	Regarding claim 12, which depends on claim 11: Hall discloses the face fiber material comprises one or more of: a polyamide, a polyester, or a polyolefin (¶ [0023], “polyester floor covering consisting of an upper layer of pile”; NOTE: pile is another name for face fiber material).
	Regarding claim 13, which depends on claim 11: Hall discloses steps a) –that is, applying mechanical force to the carpet to break a bond between an adhesive and a face fiber material of the carpet while maintaining the face fiber material at least partially in tuft form (¶ [0032], “mechanical blender blades that draw the individual fibers away from each other” such that “carpet fibers and the polymer strands of fibers that comprise the mat are not shredded during the process” but “the carpet fibers and the mats are separated from each other and the adhesive” and “mechanical separation that effectively separates the fibers while minimizing any damage to the fibers”; ¶ [0009], carpet “components…are almost completely recycled, in a substantially unaltered form”) – and step b) – that is, mechanically separating at least 50% of the face fiber material from a polypropylene fiber (¶ [0032], “mechanical disruption…can provide separation of…almost 100 percent” and “carpet fibers and the mats (backer) are separated from each other and the adhesive”; ¶ [0035], “backer (e.g., polypropylene)”) – are carried out in a same apparatus (apparatus 50, fig. 5; also see ¶ [0044], “mechanical disruption system 50…having a pair of blender blades 52a, 52b”).
Regarding claim 14, which depends on claim 11: Hall discloses a rotary impact separator (50, fig. 5; ¶ [0044], “mechanical disruption system 50 is depicted having…blender blades… .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (DE 3,343,788 A1), in view of Levy.
Regarding claim 21: Steffens discloses A process for recovering a product from a carpet (¶ [0003], “method for separating products or material mixtures of fibrous materials and non-fibrous materials…from…floor coverings”), the process comprising:

b) applying mechanical force within the chamber to the carpet (via element 2, fig. 4-6) to break a bond between a first co-product (“fibrous materials”, ¶ [0024]) and a second co-product (“non-fibrous materials”, ¶ [0025]) of the carpet;
c) separating the first co-product from the second co-product (¶¶ [0024] – [0025]) using a screen (“sieve 6”, fig. 4-6) such that the first co-product passes through the screen (as indicated by directional arrow 13) while passing from the chamber and through a first outlet (9, 10) in the body (3), and the second co-product of the carpet passes from the chamber and through a second outlet (11) in the body while bypassing the screen (as indicated by directional arrow 14), wherein the first outlet and the second outlet are located at different axial locations along a length of the body (see fig. 4-6).
Steffens does not explicitly disclose recovering, from the carpet, the first co-product and the second co-product.
However, Levy teaches separating and recovering/sending a first co-product comprising “separated U’s”—that is, pieces of face fiber material—“which may also comprise remnant backing fibers and some adhesive” (see ¶ [0018]) and a second co-product comprising polypropylene backing material which “may actually be a residual composite material comprising mainly the primary and secondary backing, as well as small pieces of remnant pile—that is, pieces of face fiber material or “U’s”—“that remains attached to the shredded backing 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens to include a step of recovering the first and second co-products, so they can ultimately be sent for further processing in order to separate the carpet into its component polymeric materials for recycling, as taught by Levy (¶¶ [0018], [0001]).
Regarding claim 22, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above teaches wherein the first co-product comprises a face fiber material (“fibrous materials”, ¶ [0024] of Steffens) and the second co-product comprises a polypropylene backing material (see ¶ [0038] of Levy, “backing…made from woven or nonwoven polypropylene”).
Regarding claim 23, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above teaches the first co-product comprises an adhesive material (see ¶ [0018] of Levy, “separated U’s, which may also comprise…some adhesive”) and the second co-product comprises a face fiber (see ¶ [0018] of Levy, “backing may actually be…small pieces of remnant pile”—that is, face fiber material or “U’s”).
Regarding claims 24 and 25, which depend on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above is silent regarding after step (d):

second body of a second separator;
(f) applying mechanical force within the second chamber to the first co-product to break a bond between a first material of the first co-product and a second material of the first co-product;
(g) separating the first material from the second material using a second screen by delivering the first material through a first outlet in the second body and the second material through a second outlet in the second body, wherein the second screen covers one of the first outlet or the second outlet; and
(h) recovering, from the first co-product, one or more of the first material or the second material.
However, Levy further teaches delivering a co-product comprising face fiber material and remaining adhesive to a second separator (fibermill 150, fig. 9) having a hollow body for containing a shaft (154) and hammer bars (153); and mechanical force is applied by the hammer bars to break the bond between the face fiber and the adhesive (see ¶ [0072], “the fibers are impacted by the hammer bars 153, and the adhesive attached thereto is crushed and removed from the fibers”); then the face fibers are separated from the adhesive by delivering the face fibers to a first outlet (exit conduit 157) and delivering the adhesive through a screen (grill portion 155) to a second outlet below the screen (see fig. 9 and ¶ [0072], “the size of the openings” of the grill portion 155 “are set so as to permit the passing of crushed adhesive; also see ¶ [0073], “negative pressure is applied to the exit conduit 157 to draw out the clean carpet U fibers”). Lastly, Levy teaches that this process is performed in order to recover and deliver the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Steffens with an additional separator having a screen, and apply mechanical force within the separator for separating the materials of the first co-product so they can subsequently be further processed, as taught by Levy.
NOTE: claim 25 is substantially the same as claim 24, only difference being that claim 25 pertains to the second co-product; because applicant is not claiming any particular materials making up the first and second co-products, and because Levy teaches the general conditions of the claim, then it would be just as obvious to provide another separator and deliver the second co-product to that separator for recovering one or more materials of the second co-product, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens, in view of Levy, and further in view of Moore, Jr. (US 4,268,551 A), hereinafter ‘Moore’.
Regarding claim 26, which depends on claim 21: the modification of Steffens in view of Levy set forth in claim 21 above is silent regarding the carpet comprising a turf material.
However, Moore teaches that artificial turf/grass are a type of carpet (Abstract, “artificial grass carpet”; col. 2, ln. 1-12 and 54, “artificial turf”). Therefore, examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “floor covering” (see ¶ [0003]) of Steffens includes turf material.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JARED O BROWN/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725